DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cut ends” in Claims 20 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities: “the collar faces to the front from a pet” should read “to the front of a pet” and “to the rear from a pet” should read “to the rear of a pet”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 states “including the Elizabethan collar of claim;”. Applicant should include which Claim they are referring to. At this time, Examiner will read this as including the limitations of Claim 16.
Claims 25-30 are rejected to as being dependent upon a rejected base claim

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 20, 21, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwar (DE 20-2009/004552).
Regarding Claim 16, Schwar teaches an Elizabethan collar (“a neck brace for animals with which prevents is that the animals come with her head in places on her body.” Paragraph [0001]) having an opening formed inside to insert the head of a pet (opening 3; Figure 1), and an adjustment cord (closure 5) for adjusting the length of an outer edge of the Elizabethan collar  (“The means for adapting the cervical collar to the perimeter of the animal may be in the form of a loop of the first strap passing through the first element of the fastener 5 is guided and whose length is adjustable” Paragraph [0017]; Figure 1).
Regarding Claim 17, Schwar teaches the Elizabethan collar of Claim 16. Schwar further teaches  the Elizabethan collar, wherein the outer edge of the collar has a polygonal shape having three or more sides or corners, or a circular shape (Figure 1).
Regarding Claim 20, Schwar teaches the Elizabethan collar of Claim 16. Schwar further teaches the Elizabethan collar, wherein the Elizabethan collar has cut ends (cut out 4) formed from the opening to the outer edge (Figure 1).
Regarding Claim 21, Schwar teaches the Elizabethan collar of Claim 16. Schwar further teaches the Elizabethan collar, wherein the cut ends are detachably attached (“The first element can by means of a first belt on one side of the cutout 4 be attached and the other element can by means of a second belt according to the other side of the cutout 4 be attached” Paragraph [0015]).
Regarding Claim 22, Schwar teaches the Elizabethan collar of Claim 16. Schwar further teaches the Elizabethan collar, wherein the Elizabethan collar is made of plastic, a textile fabric, knitted cloth, a nonwoven fabric, leather, a sponge, a cushion, or an expandable material. (“The present invention is the elastic material around a foam.” Paragraph [0007]).
Regarding Claim 23, Schwar teaches the Elizabethan collar of Claim 16. Schwar further teaches the Elizabethan collar, wherein the Elizabethan collar is a disposable product (“The present invention is the elastic material around a foam.” Paragraph [0007]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schwar as applied to claim 16 above, and further in view of Kloos et al (WO 2019/004816).
Regarding Claim 18, Schwar teaches the Elizabethan collar of Claim 16.
Schwar fails to teach the Elizabethan collar, wherein the Elizabethan collar is deformed in a cone type in which the collar faces to the front from a pet, a reverse cone type in which the collar faces to the rear from a pet, or a flat type in which the collar is perpendicular to an axial direction of the body of a pet by adjusting the adjustment cord.
However, Kloos teaches the Elizabethan collar of, wherein the Elizabethan collar(protective collar 101)  is deformed in a cone type in which the collar faces to the front from a pet (Figure 1), a reverse cone type in which the collar faces to the rear from a pet (Figure 3), or a flat type in which the collar is perpendicular to an axial direction of the body of a pet (Figure 4; “In figure 4 this protective collar 1 is shown separately on a flat surface.” Page 4 line 8) by adjusting the adjustment cord.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Elizabethan collar with an adjustment cord of Schwar with the ability to face forward, backward, or perpendicular to the animal as taught by Kloos, in order for the user to be able to adjust the collar depending on where the injury is located on the dog, to prevent the dog from infecting the wound.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schwar as applied to claim 16 above, and further in view of Gibson (US 9585365).
Regarding Claim 19, Schwar teaches the Elizabethan collar of Claim 16.
Schwar fails to teach the Elizabethan collar wherein the Elizabethan collar has one or more folding portions extending from the opening to the outer edge.
However, Gibson teaches the Elizabethan collar of, wherein the Elizabethan collar has one or more folding portions (panels 2 and 3; Figure 1; folded position figure 12) extending from the opening to the outer edge.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Elizabethan collar of Schwar with the folding portions of Gibson, in order to easily store the collar when not in use.
Claims 16, 17, 19, 20, 21, 22, 23, 24, 27, 28, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 9585365) in view of Schwar (DE 20-2009/004552).
Regarding Claim 16, Gibson teaches an Elizabethan collar (protective collar 1) having an opening formed inside to insert the head of a pet (Figure 6).
Gibson fails to teach an adjustment cord for adjusting the length of an outer edge of the Elizabethan collar.
However, Schwar teaches an adjustment cord (closure 5) for adjusting the length of an outer edge of the Elizabethan collar (“The means for adapting the cervical collar to the perimeter of the animal may be in the form of a loop of the first strap passing through the first element of the fastener 5 is guided and whose length is adjustable” Paragraph [0017]; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Elizabethan collar of Gibson with the adjustment cord of Schwar, in order to change the size of the collar to fit any sized dog, and make them more comfortable.
Regarding Claim 17, Gibson in view of Schwar teaches the Elizabethan collar of Claim 16. Gibson further teaches the Elizabethan collar, wherein the outer edge (edge 5) of the collar has a polygonal shape having three or more sides or corners, or a circular shape (Figure 7).
Regarding Claim 19, Gibson in view of Schwar teaches the Elizabethan collar of Claim 16. Gibson further teaches the Elizabethan collar, wherein the Elizabethan collar has one or more folding portions (panels 2 and 3; Figure 1; folded position figure 12) extending from the opening to the outer edge.
Regarding Claim 20, Gibson in view of Schwar teaches the Elizabethan collar of Claim 16. Gibson further teaches the Elizabethan collar, wherein the Elizabethan collar has cut ends (ends 6 and 7) formed from the opening to the outer edge (Figure 1).
Regarding Claim 21, Gibson in view of Schwar teaches the Elizabethan collar of Claim 20. Gibson further teaches the Elizabethan collar, wherein the cut ends are detachably attached (closing mechanisms 8 and 9; Figures 1 and 6).
Regarding Claim 22, Gibson in view of Schwar teaches the Elizabethan collar of Claim 16. Gibson further teaches the Elizabethan collar, wherein the Elizabethan collar is made of plastic, a textile fabric, knitted cloth, a nonwoven fabric, leather, a sponge, a cushion, or an expandable material (“Non-limiting examples of materials for the panels include canvas, denim, composite fabrics (e.g. Gore-Tex® fabric), upholstery fabrics, synthetic fabrics, plastic, silicone, rubber, mesh, arcel, polyethylene, polypro, polypropylene, and the like.” Col. 3 lines 37-42).
Regarding Claim 23, Gibson in view of Schwar teaches the Elizabethan collar of Claim 16. Gibson further teaches the Elizabethan collar, wherein the Elizabethan collar is a disposable product (“Non-limiting examples of materials for the panels include canvas, denim, composite fabrics (e.g. Gore-Tex® fabric), upholstery fabrics, synthetic fabrics, plastic, silicone, rubber, mesh, arcel, polyethylene, polypro, polypropylene, and the like.” Col. 3 lines 37-42).
Regarding Claim 24, Gibson in view of Schwar teaches the Elizabethan collar of Claim 16. Gibson further teaches a clothing type Elizabethan collar comprising: a collar part including the Elizabethan collar of claim 16 (protective collar 1); a body part (“the loops are large enough to allow an animal's identification collar to pass through.” Col. 4 lines 20-21); and a connector (loop 10; Figure 6) connecting the collar part and the body part.
Regarding Claim 27, Gibson in view of Schwar teaches the clothing type Elizabethan collar of Claim 24. Gibson further teaches the clothing type Elizabethan collar, wherein the connector connects the collar part and the body part using sewing, a button, a snap button, a buckle, a magnetic button, a zipper, or a Velcro tape (“the two strips or one long strip embodiments, non-limiting ways to attach the strips include snaps, hook and loop, buttons, and the like.” Col. 4 lines 16-19).
Regarding Claim 28, Gibson in view of Schwar teaches the clothing type Elizabethan collar of Claim 24. Gibson further teaches the clothing type Elizabethan collar, wherein the connector can be connected and disconnected, so a neck contact portion of the collar part and the body part can be coupled and decoupled (“the loops are large enough to allow an animal's identification collar to pass through.” Col 4 lines 20-21).
Regarding Claim 29, Gibson in view of Schwar teaches the clothing type Elizabethan collar of Claim 24. Gibson further teaches the clothing type Elizabethan collar, wherein the connector is made of an elastic or non-elastic material (“In one embodiment, the loops are a fixed size. In another embodiment, the loops are adjustable.” Col. 4 lines 12-13)
Regarding Claim 30, Gibson in view of Schwar teaches the clothing type Elizabethan collar of Claim 24. Gibson further teaches the clothing type Elizabethan collar, wherein the clothing type Elizabethan collar is a disposable product (“Non-limiting examples of materials for the panels include canvas, denim, composite fabrics (e.g. Gore-Tex® fabric), upholstery fabrics, synthetic fabrics, plastic, silicone, rubber, mesh, arcel, polyethylene, polypro, polypropylene, and the like.” Col. 3 lines 37-42).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson and Schwar as applied to claim 16 above, and further in view of Kloos et al (WO 2019/004816).
Regarding Claim 18, Gibson in view of Schwar teaches the Elizabethan collar of Claim 16.
Gibson fails to teach the Elizabethan collar, wherein the Elizabethan collar is deformed in a cone type in which the collar faces to the front from a pet, a reverse cone type in which the collar faces to the rear from a pet, or a flat type in which the collar is perpendicular to an axial direction of the body of a pet by adjusting the adjustment cord.
However, Kloos teaches the Elizabethan collar of, wherein the Elizabethan collar(protective collar 101)  is deformed in a cone type in which the collar faces to the front from a pet (Figure 1), a reverse cone type in which the collar faces to the rear from a pet (Figure 3), or a flat type in which the collar is perpendicular to an axial direction of the body of a pet (Figure 4; “In figure 4 this protective collar 1 is shown separately on a flat surface.” Page 4 line 8) by adjusting the adjustment cord.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Elizabethan collar with an adjustment cord of Gibson in view of Schwar with the ability to face forward, backward, or perpendicular to the animal as taught by Kloos, in order for the user to be able to adjust the collar depending on where the injury is located on the dog, to prevent the dog from infecting the wound.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Schwar as applied to claim 24 above, and further in view of Lui (US 2018/0116175).
Regarding Claim 25, Gibson in view of Schwar teaches the clothing type Elizabethan collar of Claim 24.
Gibson fails to teach the clothing type Elizabethan collar, wherein the body part is formed in a clothing type for a pet.
However, Lui teaches the clothing type Elizabethan collar, wherein the body part is formed in a clothing type for a pet (cape 80; Figure 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Elizabethan collar of Gibson with the clothing type body part of Lui, so that the dog cannot easily remove the cone portion from its body, while still keeping the dog comfortable.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Schwar as applied to claim 24 above, and further in view of Zablow (US 2019/0104704)
Regarding Claim 26, Gibson in view of Schwar teaches the clothing type Elizabethan collar of Claim 24.
Gibson fails to teach the clothing type Elizabethan collar, wherein the body part is formed in a harness type for a pet.
However, Zablow teaches the clothing type Elizabethan collar, wherein the body part is formed in a harness type for a pet (torso portion 114 with connection strap 128; Figure 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Elizabethan collar of Gibson with the harness of Zablow, so that the dog cannot easily remove the cone portion from its body, and the owner can still attach a leash to the dog.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garfinkel (US 2017/0099808), Martinez (US 2012/0145093), Schmid et al. (US 6044802), and Gibson (US 2007/0181080) are considered relevant prior art, as they pertain to adjustable Elizabethan collars for dogs. Ip (US 2006/0060155) is considered relevant prior art as it pertains to adjustable animal restraints.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642